Citation Nr: 1548689	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  07-40 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for diabetes (DM), type II, on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to September 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2014 the Board denied the Veteran's claim for entitlement to an initial evaluation in excess of 20 percent for type II DM and remanded the claim of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court granted the VA General Counsel's and Appellant's May 2015 Joint Motion For Partial Remand (JMPR).  The Board's decision, to the extent that it denied referral of the Veteran's service-connected type II DM increased rating claim for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2015), was vacated and the Veteran's claim was remanded to the Board.  The remainder of the Board's decision, to include the remand directive pertaining to entitlement to a TDIU was left intact.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder" and Veterans Benefits Management System file.  


REMAND

The JMPR was premised on the conclusion that the Board had failed to refer the Veteran's initial rating claim for type II DM for consideration of an extraschedular evaluation.  

Specifically, the JMPR citing Brambley v. Principi, 17 Vet. App. 20 (2003), suggested that the Board consider whether extraschedular consideration should be remanded in light of the Board's prior remand of Appellant's TDIU claim.  
See JMPR at 4.  Thus, the JMPR implied that the extraschedular and TDIU issues are intertwined.  

For these reasons, the AOJ should refer the case to the Chief Benefits Director of VA's Compensation and Pension Service for consideration of whether an extraschedular rating is warranted for the Veteran's type II DM at any time during the course of his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the elements of a claim for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2015).  

2.  Then, refer the claim of entitlement to extraschedular consideration for the Veteran's service-connected type DM to the Under Secretary for Benefits or the Director of VA's Compensation Service for consideration of an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1) (2015).  Consideration should be given to the decision of the Federal Circuit in Johnson v. McDonald,  762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effects of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.

3.  Thereafter, following completion of the development requested herein, as well as in the Board's May 2014 remand of the issue of TDIU, readjudicate the extraschedular claim on appeal, as well as the TDIU issue, if not previously readjudicated.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

